Citation Nr: 1541857	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for ischemic heart disease, claimed as congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to January 1967.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Pittsburgh, Pennsylvania.

In September 2014, the Veteran and his representative appeared at the RO to present oral testimony and arguments in support of his claim before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam during the Vietnam War.

2. Herbicide agents, as defined by 38 C.F.R. § 3.307(6)(i), were not used, tested, or stored in Guam when the Veteran served in Guam. 

3. The Veteran's diabetes mellitus did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.

4. The Veteran's ischemic heart disease did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.


CONCLUSIONS OF LAW

1. Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Ischemic heart disease, claimed as congestive heart failure, was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2014); 38 C.F.R.   §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

A letter dated in March 2011 satisfied the duty to notify provisions.  38 U.S.C.A.    § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.   With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board notes that the Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  As described below, extensive research has been conducted to determine whether Agent Orange, or any other tactical herbicide, was used in Guam while the Veteran was stationed there. The Veteran has submitted documentation in support of his claims.  He has provided testimony at a Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease (claimed as congestive heart failure), as a result of exposure to Agent Orange.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide these claims because there is no in-service injury, disease, or event of exposure to Agent Orange, no evidence of symptoms or disease of diabetes or ischemic heart disease in service or continuously after service, and there is competent medical evidence to decide the question of whether the Veteran has a current disability.  For these reasons, a VA examination is not necessary to decide these claims.

With respect to a September 2014 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488   (2010), that 38 C.F.R. 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding onset of the Veteran's claimed disabilities, his current symptoms, and any causal link between the claimed disabilities and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) .

In sum, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, to include diabetes mellitus and cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Veteran's service treatment records, there are no complaints, treatment, or diagnosis for diabetes mellitus, type II, or ischemic heart disease.   

The post-service treatment records reveals the Veteran has been diagnosed with and treated for diabetes mellitus, type II, and ischemic heart disease.  The earliest record of the onset of diabetes mellitus was dated in May 2007 and of ischemic heart disease was following a coronary bypass grafting in May 2007 as well.  The Veteran testified at the Board hearing that in approximately 2006 following his open heart surgery.  These records do not provide any opinion as to whether the current diabetes mellitus, type II, or ischemic heart disease, was etiologically related to the Veteran's military service, including herbicide exposure. 

The Veteran has asserted that he is entitled to service connection for diabetes mellitus, type II, and ischemic heart disease on a presumptive basis due to exposure to Agent Orange while in service.  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes mellitus, type II, and ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006).

The Veteran, however, has consistently asserted that he is entitled to presumptive service connection for diabetes mellitus, type II, and ischemic heart disease, based on his exposure to Agent Orange while stationed in Guam.  Specifically, the Veteran stated he was exposed from July 1965 to January 1967.  The Veteran's service personnel records show that the Veteran served in Guam.  These records do not show that the Veteran ever visited Vietnam during service.  If a veteran had exposure during service to an herbicide agent as defined by 38 C.F.R. § 3.307(a)(6), service connection for diabetes mellitus, type II, and ischemic heart disease will be presumed.  See 38 C.F.R. § 3.309(e). 

For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). Agent Orange is considered to be a herbicide agent as defined by § 3.307.  Here, the critical question is whether the Veteran had been exposure to herbicides while stationed in Guam. 

The Veteran testified at the September 2014 Board hearing that he worked on the flight line at Anderson Air Force Base (AFB) for two years refueling B-52s.  The Veteran's representative stated there are numerous anecdotal indications that Agent Orange was sprayed on base.  The Veteran stated that the vegetation around the base was "burnt up and dried and it just looked dead."  Essentially, the vegetation around the perimeter of the base was not like the rest of the vegetation on the island.  The Veteran and his representative further supplied anecdotal and circumstantial evidence of firsthand accounts from individuals who stated Agent Orange was stored and used in Guam.  The Veteran also stated the many planes he refueled in Guam were often those spraying Agent Orange in Vietnam.  The Veteran further stated that the drinking water system in Guam was contaminated.

In support of his claim, the Veteran has submitted a news article which stated Agent Orange was sprayed in Guam from 1955 to 1960.  In addition, it cited to a 2005 Board decision which acknowledged that a veteran developed diabetes mellitus as a result of his exposure to Agent Orange while stationed on duty at Anderson AFB from December 1966 to October 1968.  Furthermore, the article indicated an environmental study and a subsequent cleanup was later done at Anderson AFB.

In a September 2012 memorandum, VA determined the information required to corroborate exposure to herbicide agent, as described by the Veteran, was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  In addition, attached to the memorandum was a report indicating negative findings regarding the use, storage, or testing of tactical herbicides, including Agent Orange, in Guam.  It stated while there may have been some small scale commercial herbicide use for brush or weed clearing activity around military bases at every location in the world,  the Department of Defense (DoD) determined there was no record of herbicide use in Guam and no way to know the chemical content of any non-tactical herbicide use. 

This report stated that it was important to note the articles cited in the 2005 Board decision did not identify the source of its unsubstantiated statements that dioxins were present on Guam.  The report further noted that these articles "reflect that in the 1990s, the Environmental Protection Agency (EPA) listed Anderson Air Force base as a toxic site with dioxin contaminated soil and ordered clean up of the site."  However, the VA could not locate any EPA report, or any other competent and credible expert report, that identified dioxin as one of the potential significant toxins on Guam.  Furthermore, the report cited to M.K.W., the Guam Program Manager of the Pacific Islands Office of the EPA, who stated in April 2010:

I am the current Guam Program Manager and have served as the Project Manager for Military cleanup sites on Guam since 1997.  I am not familiar with any tactical use of pesticides on Guam, nor have I ever seen any reports identifying the presence of [A]gent [O]range anywhere on Guam. 

Finally, J.M., the Manager of the Pacific Island Office of the EPA, added, "I am not aware of a history of tactical herbicide use on Guam; the groundwater contamination I'm familiar with was bacterial (e.g., fecal) contamination." 

As stated, the Veteran submitted documents purporting to show that Agent Orange and other tactical herbicides were used in Guam.  However the Board does not find these documents to be of significant probative value.  These consist of letters and newspaper articles that provide anecdotes regarding use of Agent Orange in Guam, but do not provide proof of such use.  Although the Veteran is certainly competent to state that he believes he observed and worked around Agent Orange in Guam, there is no persuasive evidence that the lack of vegetation around the base was due to Agent Orange use.  However, the greater weight of the most probative evidence indicates that such herbicides were not Agent Orange, or any other tactical herbicide as defined by 38 C.F.R. § 3.307(6)(i) . 

The most probative evidence consists of the reports from the VA that neither Agent Orange, nor any other tactical herbicide, was used, tested, or stored on Guam.  The VA researched the Veteran's claims and provided documentary proof that Agent Orange and other similar herbicides were not used, tested or stored on Guam when the Veteran served there.  Because the most probative evidence of record indicates that there was no Agent Orange, or any other tactical herbicide, used on Guam when the Veteran served there, the Board finds that the weight of the evidence is against a finding of exposure to a herbicide agent, as defined by 38 C.F.R. § 3.307(a)(6)(i), during active service, and presumptive service connection for diabetes mellitus, type II, and ischemic heart disease, based on exposure to a § 3.307 herbicide is not warranted.  Therefore, the Board finds that presumptive service connection under 38 C.F.R. § 3.309(e) for diabetes or ischemic heart disease, due to exposure to herbicide is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e). 

However, the regulations governing presumptive service connection for Agent Orange do not preclude a Veteran from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Despite the Veteran's contentions, the post-service treatment records contain no reference to Agent Orange.  Furthermore, as noted above, the evidence indicates that the Veteran was not exposed to Agent Orange during service. 

In support of his claim, the Veteran submitted a copy of a Board decision from October 2005 that granted service connection for diabetes mellitus for another veteran based on that veteran's service in Guam.  The Veteran cited to the prior decision as being similar to his case, and as proving the herbicides were used in Guam.  Although the veteran was not granted service connection on a presumptive basis in the October 2005 decision, service connection was granted based on favorable medical evidence that the claimed diabetes mellitus was as likely as not related to that veteran's service in Guam.  Such evidence has not been presented in this case.  There is no medical evidence of record relating the Veteran's diabetes, or his ischemic heart disease, to any aspect of his service, including his claimed exposure to herbicides.  Moreover, prior Board decisions have no precedential authority.  See 38 C.F.R. § 20.1303 (2015).

Here, the Board does not find that the Veteran is competent to determine the etiology of his diabetes mellitus, type II, and ischemic heart disease.  The Board notes that the Veteran may very well have been exposed to various chemicals while serving on Guam, including commercial herbicides.  Although the Veteran is competent to report that he worked around chemicals when he served in Guam, he has not been shown to be competent to link any alleged chemical exposure to his current diabetes mellitus, type II, or ischemic heart disease.  Further, although the Veteran testified that the planes he refueled were used to spray herbicide in Vietnam and that the drinking water in Guam was contaminated, he has not provided any concrete evidence to show that it was hazardous chemicals, to include herbicide agents, and he has not demonstrated the medical knowledge required to establish an etiological nexus between his onset of diabetes or ischemic heart disease and any possible exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran developed diabetes mellitus, type II, and ischemic heart disease as a result of exposure to various chemicals during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

While the Board recognizes the Veteran's sincere belief in the merits of his claims, the preponderance of the evidence is against a finding of service connection for his diabetes mellitus, type II, and ischemic heart disease.  There is no probative medical evidence that the Veteran's current disorders had their onset during, or are otherwise related to, his service, to include on a chronic disease or herbicide presumptive basis.  As noted above the most probative evidence reveals that the Veteran was not exposed to Agent Orange or any other tactical herbicide agent during his period of service.  The Board finds it to be particularly significant that the Veteran's record is negative for medical documentation of diagnosis of diabetes until 2006, approximately 40 years after the Veteran's separation from active duty. See Maxson v. West, 12 Vet. App. 453, 459 (1999).  Despite the Veteran's contentions that his diabetes and ischemic heart disease are related to his period of service, the most probative evidence simply weighs against service connection at this time. 

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease, claimed as congestive heart failure, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for ischemic heart disease, claimed as congestive heart failure, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


